CaSe: 3219-Cr-00032-WHR DOC #Z l Filed: 01/19/19 Page: l Of 5 PAGE|D #Z l

AO 9l (Rev. 08/09) Crirnina| Compla.inl

UNITED STATES DISTRICT COURT

 

for the
Southem District of Ohio
United States of America )
"- ) ' ar j §§ 7
Tracy B. Davis, Sr. § ease No' 3 , l m
)
)
D€fendanr(kj
CRIMINAL COMPLAINT

1, the complaith in this case, state that the following is true to the best csme knowledge and belief.

 

 

On or about the date(s) of January 18, 2019 in the county of Montgomery in the
Southern District of Ohio , the defendant(s) violated:
Code Section @j”ense Descrz]of:'on

18 U.S.C. 922(9)(1) and 924(a)(2) Possession of a Firearm by a Prohibited Person

This criminal complaint is based on these facts:

See attached amdavit.

Cl Continued on the attached sheet

%¢%/

Comp!ar'nant s signature

Jason Barnes TFO DEA
Prr'rgtéd name and rifle

Sworn to before me and signed in my presencel

Date: _ Janua[y‘lQ ?‘.\2>19_T

City and slate: D_q/{/} 47}]3 /Q//{ I\ [;

 

CaSe: 3219-Cr-00032-WHR DOC #Z l Filed: 01/19/19 Page: 2 Of 5 PAGE|D #Z 2

AFFIDAVIT

Jason Barnes, a Task Force Offrcer for the Drug Enforcement Agency (“DEA”) and a City of
Dayton Police Depar'tment officer being duly sworn, deposes as follows:

INTRODUCTION

l. l am a Task Forcc Ofiicer (“TFO”) with the DEA. I have been employed in law
enforcement since Decernber 2001. I currently serve as an officer with the Dayton Policc
department (“DPD”). I have been assigned to Patrol Operations and am currently
assigned to the Narcotics Bureau. I have extensive prior experience in investigating drug
cases that resulted in successful prosecution of persons involved in trafficking of drugs,
possession of drugs, and gun related offenses. I have been involved in narcotics related
arrests, executed search warrants that resulted in the seizure of narcotics and weapons,
participated in undercover narcotics purchases and supervised the activities of informants
who have provided information and assistance resulting in narcotics purchases 'I'hrough
training and experience, l am familiar with the manner in which persons involved in the
illicit distribution and sales of controlled substances often operate These subjects
usually attempt to conceal their identities, as well as the locations at which they reside
and where they store controlled substances and the illegal proceeds derived therefrom
Through training and experience, lam familiar with the practices of narcotics distributors
and sellers, whereby they attempt to conceal the true nature, source and location of
process of illegal activity, commonly referred to` as money laundering ln January 2019, l
became a Task Force Officer (“TFO”) With the DEA.

2. This affidavit is made in support of an application for a federal arrest warrant and
complaint against Tracy B. DAVIS, Sr. (“DAVIS”) for the following offense:

a. Felon in possession of a firearrn, in violation of 18 U.S,C. §§ 922(g)(1) and
924(a)(2).

3. The facts in this affidavit are submitted for the purpose of establishing probable cause,
and do not include every fact known in the investigation I have reviewed documentation
and reports provided by and discussed information with other agents, officers, and
investigators involved in the investigation For purposes of this Affrdavit, l have not
distinguished between information of which l have direct knowledge and that of which l
have hearsay knowledge

FACTS

 

4. In December 2017, DPD Detective Mistan D. Bailey received information that DAVIS
was selling narcotics from 25 Ernst Avenue, Dayton_. Ohio. An investigation was
initiatedl Using the JusticeWeb website, Detective Bailey noted DAVIS had prior
convictions for Possession of Heroin, Montgomery County Common Pleas Case No.
2012€R03 768 and Possession of Cocaine, Montgorncr_v County Comnion Pleas Case No.
1997CR02750. DAVIS also has felony convictions for Intimidation ofa Crirne Witness,

lO.

CaSe: 3219-Cr-00032-WHR DOC #Z l Filed: 01/19/19 Page: 3 Of 5 PAGE|D #Z 3

Montgomery County Common Pleas Case No. 2007CR04865 and Domestic Violence,
Montgomery County Cornrnon Pleas Case No. 1999CR03151, as well as multiple arrest
for assault, felonious assault, and domestic violence

Law enforcement conducted a search of the Montgomery County Auditor’s Office and
located two properties owned by DAVIS, one of which was 25 Ernst Avenue, Dayton,
Ohio. Law enforcement conducted several trash pulls over the course of several months
Each of those trash pulls provided various evidence of drug possession and drug sales.
Law enforcement also located items of possessory interest, such as mail addressed to
DAVIS at that address

Therefore, in January 2019, Detective Bailey authored a search warrant for 25 Ernst
Avenue, Dayton, Ohio 45405 and DAVIS. This search warrant was signed by the
Honorable Dayton Municipal Court Judge Carl S. Henderson on January 17, 2019.

On January 18, 2019, members of the Dayton Police Narcotics Bureau and West Side
Patrol Officers briefed for the service of this search warrant At approximately 9:55 arn,
the Narcotics Bureau served this search warrant and located two people inside the house.
As the team was making entry into the house at the front, other officers stationed at the
rear of the evidence observed DAVIS run out the rear entry door of the house. DAVIS
was ordered to the ground and placed into handcuffs An adult female also ran out the
rear door of the residence, and she was also apprehended by law enforcement

Law enforcement entered the house and did a protective sweep and located two
additional females inside. One of the females admitted to living at the house, the other
was a guest. In executing the search warrant at 25 Ernst Avenue, Dayton, Ohio, law
enforcement located several items of evidentiary value. Located in the kitchen of 25
Ernst Avenue, was an extra-large Lipton Tea container which had a false bottom. In the
bottom of the container were baggies of suspected cocaine (weighing approximately
29.89 grams), suspected cocaine (weighting approximately 23.82 grams), and suspected
heroin (weighing approximately 18.54 grams).

ln the dining room, law enforcement located several items which support evidence of
drug sales. Those items included Home Smart sandwich baggies and a digital scale with
residue on the table. ln the dining room was a hutch. Inside the hutch, law enforcement
located a silver hand press and three digital scales with suspected drug residue. Based on
my training and experience in conducting narcotics investigations, l know that drug
traffickers commonly use these items to weigh out and package narcotics for individual
sales. Drug traffickers also use hand presses to press narcotics into pill-shape form for
sale.

Also in the dining room, law enforcement located suspected drugs including, suspected
cocaine (weighing approximately .4 grams) on the dining room table and 30-40 pills of
an unknown substance, suspected marijuana (weighing approximately 50 grams), three
bags of suspected cocaine (weighing approximately 1422 grams_)_ and 13 pills of an

ll.

12.

13.

14_

15.

l6.

17.

CaSe: 3219-Cr-00032-WHR DOC #Z l Filed: 01/19/19 Page: 4 Of 5 PAGE|D #Z 4

unknown substance in the dining room hutch. Items of possessory interest in I)AVlS’
name were also located on the dining room table.

Inside the bedroom believed to be used by DAVIS, law enforcement located a Cobra .38
caliber handgun under the bed mattress inside the closet of this bedroom was a Jennings
handgun Several prescription pill bottles with DAVIS’ name were located in this
bedroom along with medical paperwork Located within the residence was one other
bedroom which appeared to be a female bedroom. This bedroom contained women’s
clothing and had women’s toiletries throughout the room on the tables and dresser This
bedroom was also claimed by one of the females present in the house to be her room.

Law enforcement located three additional firearms throughout the search of 25 Ernst
Avenue. On the back patio, law enforcement located a Smith & Wesson .40 caliber
handgun concealed inside a cooler. In conducting a search of the garage of 25 Emst
Avenue, law enforcement located two lirearrns: a Master Piece Arms .45 caliber
handgun and a Taurus .38 caliber handgun The Master Piece Arms handgun was
concealed within a cooler and the Taurus handgun was recovered from the front pocket of
a bookbag.

While on scene at the search warrant, Detective Bailey met with DAVIS and read his
Miranda Warnings to him from the card provided by the Montgomery County
Prosecutor’s Office. DAVIS verbally continued each right. DAVIS told Detective
Bailey that he lives at 25 Ernst Avenue and has for a couple years. When asked about
which specific room was his, DAVIS said he did not wish to talk anymore.

The suspected narcotics were seized and are being submitted to the Miami Valley
Regional Crirne Laboratory for analysis

Due to the presence of narcotics and firearms in his residence, DAVIS was arrested on
drug charges and having weapons while under disability and transported to the
Montgomery County Jail.

Based on consultation with the nexus experts with the U.S. Bureau of Alcohol, Tobacco,
Fireanns and Explosives (“ATF”), I know that Cobra, Jennings, Taurus, Master Piece
Arms, and Smith & Wesson firearms are not manufactured in the state of Ohio. As such,
I conclude that the firearms referenced previously in this affidavit moved in interstate
and/or foreign commerce to reach DAVIS in this state.

Based on a review of DAVIS’ criminal history, l have determined that DAVIS has been
previously convicted of the following felonies, which were punishable by a term of
imprisonment exceeding one year:

a. on or about August 26, 2013, in the Court of Common Pleas, Montgomery County,
Ohio, Case Number 2012CR03768, of possession of heroin (FB), in violation of the
Ohio Revised Code and

CaSe: 3219-Cr-00032-WHR DOC #Z l Filed: 01/19/19 Page: 5 Of 5 PAGE|D #Z 5

b. on or about March 26, 2009, in the Court of Cornmon Pleas, Montgornery County,
Ohio, Case Number 2007CR04865, of intimidation of a crime witness (F$), in
violation of the Ohio Revised Code.

18. Based on the above information, l believe that probable cause exists to conclude that on
or about January 18, 2019, while in the Southern District of Ohio, DAVIS did violate 18
U.S.C. §§ 922(g)(1) and 924(3)(2) in that he was a previously convicted felon in

possession of a firearm.
sr %

J n Barncs, Task Fi)rce Officer
g Enforcement Agency

 

Subscribed and_ swprn”tobefore me this 19th day of January, 2019.

v

`..\ ‘ "‘* / .`1
- - '-~. t
t _,, , \\ r“ ,
/ . "f ' ' _. . \. . t ` ‘ '
" -’.r‘z . 1" ".` - `.’l"
., 953 `.\ ja
`i

`:-t "i:;'-"A t' , t
lsHARg§rzi§sL. derG'roN
Ur~~urn_nf x_TA-‘:tjas'_rvinars_,-

    
   
 

      

z...;. -_{ n

